DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,283,003. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 26: is considered a combination of claims 1, 16 and 17 of the reference, including  the solar cell and the voltage adder. It should be noted that it would have been obvious to use the voltage adder to combine the energy harvested from the piezoelectric cantilever and the solar cell to combine the two sources in a single circuit. 
Regarding claim 27: the limitation is recited in claim 19 that recites the packaging housing the optical exciter (solar cell).
Regarding claim 28: requires a layer of graphene which is well known in the art.
Regarding claim 29: the a transparent coating layer would have been an obvious modification to protect the solar layers.
Regarding claim 30: the use of two electrodes is inherent since the electrodes are needed for energy production to be carried out. 
Regarding claim 31: claim 2 recites the claimed limitations.
Regarding claim 32: claim 3 recites the claimed limitations.
Regarding claims 33 and 34: the piezoelectric cantilever structures having a unimorph or bimorph structures are old and well known in the art of power generation, so the use of a cantilever structure having either a unimorph or bimorph would have been an obvious modification.
Regarding claim 35: claim 16 recites the limitation of the electrical switch.
Regarding claim 36: claim 19 recites the limitation of the vacuum sealed packaging.
Regarding claim 37: the limitations are not directed to a structural limitation and therefore given little patentable weight.
Regarding claims 38-40: refer to claims 23-25, respectively. 
Regarding claims 41-42: refer to claims 17 and 18, respectively.
Regarding claims 43-44: refer to claims 20 and 21, respectively.
Regarding claim 45: claim 16 discloses the solar cells receiving signals in the optical spectrum.
Regarding claim 46: claim 15 discloses transmitting telemetry data. 
Regarding claim 47: claims 6 and  22 recite the limitations of the antenna, rectifier and voltage adder.
Regarding claim 48: an additional layer to harvest energy would have been an obvious modification in order to obtain an additional source of energy. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LI, Bjorn and Rahmel disclose energy generation devices using solar, vibrational and RF energy sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837